Case 1:19-cv-23607-DPG Document 1 Entered on FLSD Docket 08/28/2019 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT FOR
                          THE SOUTHERN DISTRICT OF FLORIDA
                                    Miami Division

  TECHNICAL LED INTELLECTUAL                        Civil Action No.
  PROPERTY, LLC, a Delaware limited
  liability company,                               COMPLAINT FOR PATENT
                                                   INFRINGEMENT (U.S. PATENT NO.
                     Plaintiff,                    RE41,685)
         v.                                         DEMAND FOR JURY TRIAL
  HAMILTON HILLS, LLC., a Florida
  limited liability company.

                     Defendant.



 This is an action for patent infringement in which Technical LED Intellectual Property, LLC

 (“Technical LED” or “Plaintiff”) makes the following allegations against Hamilton Hills, LLC.

 (“Hamilton” or “Defendant”). Headings are interposed for convenience; all allegations are

 deemed incorporated into each ground of this complaint as though separately re-alleged and are

 based upon investigation made by Plaintiff’s attorneys and on information and belief as follows:


                                        PARTIES
        1.      Plaintiff Technical LED is a Delaware limited liability company, with its principal

 place of business located at 16192 Coastal Highway, Lewes, DE 19958.

        2.      Defendant Hamilton has a principal place of business and its registered agent

 address at 7425 NW 79th Street, Miami, FL 33166.



                                  JURISDICTION AND VENUE

        3.      This action arises under the patent laws of the United States, Title 35 of the United

 States Code. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).
Case 1:19-cv-23607-DPG Document 1 Entered on FLSD Docket 08/28/2019 Page 2 of 5




        4.      Venue is proper in this district under 28 U.S.C. §§ 1391(c) and 1400(b). On

 information and belief, Defendant has transacted business in this district, and has committed and/or

 induced acts of patent infringement in this district.

        5.      Defendant is subject to this Court’s specific and general personal jurisdiction

 pursuant to due process and/or Florida’s Long Arm Statute, due at least to its substantial business

 in this forum, including: (i) at least a portion of the infringements alleged herein; (ii) regularly

 doing or soliciting business, engaging in other persistent courses of conduct, and/or deriving

 substantial revenue from goods and services provided to individuals in Florida and in this Judicial

 District; and having a regular and established place of business in this Judicial District as set forth

 in Paragraph 2 of this complaint and on Defendant’s privacy policy on its website

 (www.hamiltonhills.com).
                                        COUNT I

                         Infringement of U.S. Patent No. RE41,685

        6.      Plaintiff is the owner by assignment of United States Patent No. RE41,685 (“the

 ’685 Patent”) titled “Light Source with Non-White and Phosphor-Based White LED Devices and

 LCD Assembly.” The ’685 Patent reissued on September 14, 2010. A true and correct copy of

 the ’685 Patent is attached as Exhibit A.

        7.      Upon information and belief, Defendant directly or through intermediaries has been

 and is now infringing the ‘685 Patent in the State of Florida, in this judicial district, and elsewhere

 in the United States, by, making, using, providing, supplying, distributing, selling, and/or offering

 for sale its Hamilton brand of products (including at least its website at www.hamiltonhills.com

 and at www.amazon.com) further including its wifi enabled color changing BR30, A19 and A19

 Dimmable, smart LEDs and Defendant’s multicolor Alexa Certified Smart LED Ceiling Light,

 comprising a light source that infringes one or more claims of the ’685 Patent and particularly,

 e.g., claims 10 through 14 of the ‘685 Patent. The ‘685 Patent reads on HAMILTON’s wifi

 enabled color changing A19 smart bulb as set forth in the exemplary claims chart attached as

 Exhibit B.
Case 1:19-cv-23607-DPG Document 1 Entered on FLSD Docket 08/28/2019 Page 3 of 5




        8.      Upon information and belief and in view of the foregoing, Defendant has been and

 is continuing to directly infringe, literally infringe, and/or infringe the ’685 Patent under the

 doctrine of equivalents. Defendant is thus liable for infringement of the ’685 Patent pursuant to

 35 U.S.C. § 271.

        9.      As a result of Defendant’s infringement of the ’685 Patent, Plaintiff has suffered

 monetary damages and is entitled to a money judgment in an amount adequate to compensate for

 Defendant’s infringement, but in no event less than a reasonable royalty for the use made of the

 invention by Defendant, together with interest and costs as fixed by the court, and Plaintiff will

 continue to suffer damages in the future unless Defendant’s infringing activities are enjoined by

 this Court. Unless a permanent injunction is issued enjoining Defendant and its agents, servants,

 employees, representatives, affiliates, and all others acting on in active concert therewith from

 infringing the ’685 Patent, Plaintiff will be greatly and irreparably harmed.




                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that this Court enter:


        1.      A judgment in favor of Plaintiff that Defendant has infringed and is willfully

 infringing the ‘685 Patent;

        2.      A permanent injunction enjoining Defendant and its officers, directors, agents

 servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all others acting in

 active concert therewith from infringement, inducing the infringement of, or contributing to the

 infringement of ‘685 Patent, or such other equitable relief the Court determines is just and proper;
Case 1:19-cv-23607-DPG Document 1 Entered on FLSD Docket 08/28/2019 Page 4 of 5



         3.    A judgment and order requiring Defendant pay to Plaintiff its damages, attorneys

 fees, costs, expenses, and prejudgment and post-judgment interest for Defendant’s infringement

 and willful infringement of the ‘685 Patent as provided under 35 U.S.C. § 284, and an accounting

 of ongoing post-judgment infringement; and

         4.    Any and all other relief, at law or equity, to which Plaintiff may show itself to be

 entitled.


 DATED August 28, 2019.              Respectfully submitted,
                                                    /s/ Joshua Spector
                                                    Joshua Spector
                                                    FBN 584142
                                                    joshua@spectorlegal.com

                                                     Law Offices of Spector, PA
                                                     283 Catalonia Ave., Second Fl
                                                     Coral Gables, FL 33134
                                                     Tel: 786.786.7272


     OF COUNSEL:
     Louis M. Heidelberger (For Admission Pro Hac Vice)
     Pennsylvania Bar No. 21569
     Louis.heidelberger@gmail.com
     The Law Offices of Louis M. Heidelberger, Esquire LLC.
     1229 Laurel Oak LN
     York, PA 17403
     Tel: (215) 284-8910
     Fax: (267) 388-3996

     ATTORNEYS FOR PLAINTIFF TECHNICAL LED
     INTELLECTUAL PROPERTY, LLC.
Case 1:19-cv-23607-DPG Document 1 Entered on FLSD Docket 08/28/2019 Page 5 of 5




                                   DEMAND FOR JURY TRIAL

     Technical LED, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by

 jury of any issues so triable by right.

                                                     Respectfully submitted,
                                                     /s/ Joshua Spector ________
                                                     Joshua Spector
                                                     FBN 584142
                                                     joshua@spectorlegal.com

                                                     Law Offices of Spector, PA
                                                     283 Catalonia Ave., Second Fl
                                                     Coral Gables, FL 33134
                                                     Tel: 786.786.7272
